ADJUSTMENTS IN PENSIONS UNDER POLICE PENSION AND RETIREMENT SYSTEM The Board of Trustees of a Police Pension and Retirement System must adjust pensions being paid when there is an increase or decrease in the base salary of regular police. Provided however, that the Board of Trustees may make such adjustments anywhere within the range of one-third to one-half of such increase or decrease.  The Attorney General has had under consideration your request for opinion dated March 2, 1971, in which you asked the following question: "Does the law (11 O.S. 541 [11-541] (1970), et seq.) make it mandatory for a Board of Trustees of a Police Pension and Retirement System to adjust pensions being paid when there is an increase or decrease in the base salary of regular police of the same rank as that of the pensioner." For the purpose of answering this question, it is assumed that a Police Pension and Retirement System has been established in accordance with the provisions of 11 O.S. 541 [11-541] (1970) et. seq. Title 11 O.S. 541 [11-541](q) (1970) provides in part as follows: "All pensions derived under any of the above sections of this Title shall upon the increase or decrease of the base salary of the regular police of a city or town be adjusted by one-third (1/3) of such increase or decrease, provided that no pension shall be less than one-third (1/3) Of the base salary of regular police, nor be reduced to an amount less than the pension at which the officer retired. The term 'regular police' shall, for this purpose, be defined as a salaried patrolman or first class officer who has reached his maximum salary as a patrolman or first class officer in his department. . . ." (emphasis ours) This section of the Police Pension and Retirement Code makes adjustments mandatory, based upon increases or decreases of base salary of the regular police. However, mandatory adjustments must be made or limited to one-third of such increase or decrease. The statute further provides some flexibility in the event that the city or town has insufficient funds to make the full payments, however that question is not under consideration in this opinion.  The amount of the increase or decrease to be paid from the pension fund to a retired police officer may be set by the Board of Trustees of the particular police pension or retirement system within the range prescribed by statute. Title 11 O.S. 541 [11-541](k) (1970) provides in part as follows: ". . . Upon the increase or decrease in the base salary of regular police of a city or town, the Board of Trustees of any Police Pension and Retirement System may adjust the pensions being paid by one-third (1/3) to one-half (1/2) of such increase or decrease. Such increases or decreases shall be contingent on funds available and shall be uniformly in said city or town. No pension shall be less than one-third (1/3) of the base salary or regular police, or be reduced to an amount less than the pension at which the officer retired. The term 'regular police' shall, for this purpose, be defined as a salaried patrolman or first class officer, who has reached his maximum salary as a patrolman or first class officer in his department." (emphasis ours) It is therefore, the opinion of the Attorney General that the answer to your question is in the affirmative. Title 11 O.S. 541 [11-541](q) (1970) makes it mandatory upon a Board of Trustees of a Police Pension and Retirement System to adjust pensions being paid when there is an increase or decrease in the base salary of regular police.  Provided however, that the Board of Trustees may make such adjustments anywhere within the range of one-third to one-half of such increase or decrease, with the further limitation that no pension may be less than one-third of the base salary of the regular police or reduced to an amount which is less than the pension at which the officer retired.  (Paul C. Duncan)